IN THE SUPREME COURT OF NORTH CAROLINA

                                       No. 24A18

                                 Filed 1 February 2019

 STATE OF NORTH CAROLINA

               v.
 JERRY GIOVANI THOMPSON



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 809 S.E.2d 340 (2018), vacating and

remanding a judgment entered on 3 January 2017 by Judge William R. Bell in

Superior Court, Mecklenburg County. Heard in the Supreme Court on 2 October

2018.


        Joshua H. Stein, Attorney General, by Derrick C. Mertz, Special Deputy
        Attorney General, and Robert T. Broughton, Assistant Attorney General, for the
        State-appellant.

        Erik R. Zimmerman and Travis S. Hinman for defendant-appellee.



        PER CURIAM.


        The decision of the Court of Appeals is vacated and this case is remanded to

the Court of Appeals for reconsideration in light of our decision in State v. Wilson, ___

N.C. ___, ___ S.E.2d ___ (Dec. 21, 2018) (No. 295PA17).


        VACATED AND REMANDED.


        Justice EARLS did not participate in the consideration or decision of this case.